         Case 4:18-cv-03451-JST Document 64-1 Filed 04/29/20 Page 1 of 4




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2   kwesley@bgrfirm.com
   Matthew L. Venezia (State Bar No. 313812)
 3   mvenezia@bgrfirm.com
   Milin Chun (State Bar No. 262674)
 4   mchun@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 5 Los Angeles, California 90067
   Telephone:    (310) 274-7100
 6 Facsimile:    (310) 275-5697

 7 Attorneys for Plaintiff
   Atari Interactive, Inc.
 8

 9                                  UNITED STATES DISTRICT COURT

10                     NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

11

12 ATARI INTERACTIVE, INC.,                         Case No. 4:18-cv-03451-JST
                                                    [Related to Case Nos. 3:18-cv-03843-JST; 3:18-
13                     Plaintiff,                   cv-04115; 4:18-cv-04949-JST; and 4:19-cv-
                                                    00264-JST]
14               vs.

15 REDBUBBLE, INC.,                                 REQUEST FOR JUDICIAL NOTICE IN
                                                    SUPPORT OF ATARI INTERACTIVE,
16                     Defendant.                   INC.’S MOTION FOR SUMMARY
                                                    JUDGMENT
17
     AND RELATED ACTIONS
18                                                  Judge:    Hon. Jon S. Tigar
                                                    Date:     July 8, 2020
19                                                  Time:     2:00 pm
                                                    Crtrm.:   9
20

21

22

23

24

25

26

27

28
     1528313.1                                                           Case No. 4:18-cv-03451-JST
            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ATARI INTERACTIVE, INC.’S MOTION FOR
                                         SUMMARY JUDGMENT
         Case 4:18-cv-03451-JST Document 64-1 Filed 04/29/20 Page 2 of 4




 1                                     REQUEST FOR JUDICIAL NOTICE
 2               Pursuant to FED. R. EVID. 201, as well as the authority cited herein, and in support of its

 3 Motion for Summary Judgment, Atari Interactive, Inc. (“Atari”) hereby requests that the Court

 4 take judicial notice of the following items:

 5                     The oral arguments made by counsel, on March 12, 2020, in The Ohio State
                        University v Redbubble, Inc., Case No. 19-3388, before the Sixth Circuit Court of
 6                      Appeals. A true and correct copy of the Sixth Circuit’s audio recording from this
                        oral argument is attached hereto as “Exhibit A.”
 7
                       The Australian Federal Court decision Hells Angels Motorcycle Corp. (Aust.) Pty
 8                      Ltd. v Redbubble Ltd., [2019] FCA 355. A true and correct copy of this decision,
                        obtained from the Australian Federal Court’s website, is attached hereto as
 9                      “Exhibit B.”
10                     The Australian Federal Court decision Pokémon Co. Int’l, Inc. v Redbubble Ltd.,
                        [2017] FCA 1541. A true and correct copy of this decision, obtained from the
11                      Australian Federal Court’s website, is attached hereto as “Exhibit C.”
12 I.            LEGAL STANDARD
13               Pursuant to FED. R. EVID. 201(b), judicial notice is appropriate for facts “not subject to

14 reasonable dispute” because they are either: “(1) generally known within the trial court’s territorial

15 jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot

16 reasonably be questioned.” Courts must take judicial notice upon request if the court is supplied

17 with the necessary information. Id. at (c)(2).

18 II.           THE COURT MAY TAKE JUDICIAL NOTICE OF THE ORAL ARGUMENT
19               BEFORE THE SIXTH CIRCUIT IN THE OHIO STATE UNIVERSITY V.
20               REDBUBBLE, INC. CASE
21               Federal courts may take judicial notice of the oral arguments made at hearings. See, e.g.,

22 Engine Mfrs. Ass'n v. S. Coast Air Quality Mgmt. Dist., 498 F.3d 1031, 1039 n.2 (9th Cir. 2007)

23 (taking judicial notice of oral argument before the Supreme Court); see also, e.g., Reyn’s Pasta

24 Bella, LLC vs. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (“[The Court] may take

25 judicial notice of court filings and other matters of public record.”).

26               Here, as explained in the Wesley Decl., the audio recording of the oral argument before the
27 Sixth Circuit in The Ohio State University v Redbubble, Inc. is maintained by the Sixth Circuit,

28 and publicly available on the Sixth Circuit’s website. Thus, the Court may take judicial notice of
     1528313.1                                                           Case No. 4:18-cv-03451-JST
                                                 -1-
            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ATARI INTERACTIVE, INC.’S MOTION FOR
                                         SUMMARY JUDGMENT
         Case 4:18-cv-03451-JST Document 64-1 Filed 04/29/20 Page 3 of 4




 1 Exhibit A.

 2 III.          THE COURT MAY TAKE JUDICIAL NOTICE OF FOREIGN COURT
 3               DECISIONS CONCERNING REDBUBBLE
 4               Federal courts can and routinely do take judicial notice of decisions made in foreign courts.

 5 See, e.g., Cerner Middle E. Ltd. v. iCapital, LLC, 939 F.3d 1016, 1023 n.8 (9th Cir. 2019) (taking

 6 judicial notice of French trial court decision); Fed. Trade Comm’n v. Qualcomm Inc., No. 17-CV-

 7 00220-LHK, 2018 WL 5848999, at *6 (N.D. Cal. Nov. 6, 2018) (taking judicial notice of decision

 8 from United Kingdom High Court of Justice); Tahaya Misr Inv., Inc. v. Helwan Cement S.A.E.,

 9 No. 2:16-cv-01001-CAS(AFMx), 2016 WL 4072332, at *1 n.3 (C.D. Cal. July 27, 2016) (taking

10 judicial notice of Egyptian court orders).

11               Here, the Australian Federal Court decisions are decision made in a foreign court. Thus,

12 the Court may take judicial notice of Exhibit B and Exhibit C.

13 IV.           CONCLUSION
14               For the foregoing reasons, pursuant to FED. R. EVID. 201. Atari respectfully requests that

15 the Court take judicial notice of the above-referenced documents.

16 Dated: April 29, 2020                            BROWNE GEORGE ROSS LLP
                                                       Keith J. Wesley
17                                                     Milin Chun
18                                                     Matthew L. Venezia

19                                                  By:         /s/ Matthew L. Venezia
                                                                Matthew L. Venezia
20                                                  Attorneys for Plaintiff Atari Interactive, Inc.
21

22

23

24

25

26
27

28
     1528313.1                                                           Case No. 4:18-cv-03451-JST
                                                 -2-
            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ATARI INTERACTIVE, INC.’S MOTION FOR
                                         SUMMARY JUDGMENT
         Case 4:18-cv-03451-JST Document 64-1 Filed 04/29/20 Page 4 of 4




 1                                         CERTIFICATE OF SERVICE
 2               I hereby certify that on this 29th day of April, 2020, I electronically filed the foregoing

 3 REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ATARI INTERACTIVE, INC.’S

 4 MOTION FOR SUMMARY JUDGMENT with the Clerk of the Court using the CM/ECF

 5 system which will send notification of such filing to the following:

 6                                                 SERVICE LIST
 7                                    Atari Interactive, Inc. v. Redbubble Inc.
                        U.S.D.C. N.D. CA, Oakland Division Case No. 4:18-CV-03451-JST
 8                 [Related to Case Nos. 3:18-cv-03843-JST; 3:18-cv-04115; 4:18-cv-04949-JST;
                                               and 19-cv-00264-JST]
 9
           Kenneth B. Wilson                                    Attorneys for Defendant
10         COASTSIDE LEGAL                                      Redbubble, Inc.
           455 1st Avenue
11         Half Moon Bay, CA 94019
           Tel: (650)440-4211
12         Fax: (650)440-4851
           ken@coastsidelegal.com
13

14         Jonathan M. Masur                                    Attorneys for Defendant
           Zachary S. Davidson                                  Redbubble, Inc.
15         ZUBER LAWLER &
             DEL DUCA LLP
16         2000 Broadway Street, Suite 154
           Redwood City, California 94063
17         Telephone: (650) 434-8538
           Email: jmasur@zuberlawler.com
18                 zdavidson@zuberlawler.com
19                   Debora Sanfelippo
                     dsanfelippo@zuberlawler.com
20

21

22

23
                                                            Andrea A. Augustine
24

25

26
27

28
     1528313.1                                                           Case No. 4:18-cv-03451-JST
                                                 -3-
            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ATARI INTERACTIVE, INC.’S MOTION FOR
                                         SUMMARY JUDGMENT
